Since the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, resentencing him to a term which included the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Dawkins, 87 AD3d 550 [2011]; People v Harris, 86 AD3d 543, 543-544 [2011], lv denied 17 NY3d 859 [2011]; People v Guillen, 85 AD3d 1201, 1202 [2011], lv denied 17 NY3d 859 [2011]).
The defendant’s remaining contention is without merit. Rivera, J.E, Dickerson, Eng and Roman, JJ., concur.